                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNDERWRITERS AT LLOYD'S
                                         SUBSCRIBING TO COVER NOTE                       Case No. 19-cv-02945-PJH
                                  8      B1526MACAR1800089,
                                  9                   Plaintiff,                         ORDER GRANTING DEFENDANT'S
                                                                                         MOTION TO DISMISS AND
                                  10            v.                                       VACATING HEARING
                                  11     ABAXIS, INC., et al.,                           Re: Dkt. No. 56

                                  12                  Defendants.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15         Before the court is cross-defendant C.H. Robinson Worldwide, Inc.’s motion to

                                  16   dismiss defendants and cross-claimants Abaxis, Inc. and Zoetis, Inc.’s cross-claim. Dkt.

                                  17   42. Defendants and cross-claimants Abaxis, Inc. and Zoetis, Inc. filed a statement of

                                  18   non-opposition to cross-defendant’s motion. Dkt. 58. Having read the moving parties’

                                  19   papers and considered the relevant legal authority, and in view of defendants and cross-

                                  20   claimants’ non-opposition to the motion, the court GRANTS cross-defendant’s motion

                                  21   and DISMISSES WITH PREJUDICE the cross-claim. The court VACATES the hearing

                                  22   on this matter scheduled for April 15, 2020.

                                  23         IT IS SO ORDERED.

                                  24   Dated: March 9, 2020

                                  25                                                  /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                  26                                                  United States District Judge
                                  27

                                  28
